Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2016

                                       No. 04-16-00462-CR

                                       Billy Jack GUERRA,
                                              Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR1777
                         Honorable Lorina I. Rummel, Judge Presiding


                                          ORDER

        Pursuant to a plea-bargain agreement, pleaded nolo contendere to possession of a
controlled substance (less than 1 gram) and was sentenced to eight months’ imprisonment in
accordance with the terms of his plea-bargain agreement. On July 6, 2016, the trial court signed
a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant filed a notice
of appeal, the trial court clerk sent copies of the certification and notice of appeal to this court.
See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification,
has been filed. See id. 25.2(d).

         “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that appellant does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that appellant has the right to appeal is made
part of the appellate record by September 14, 2016. See TEX. R. APP. P. 25.2(d), 37.1; Daniels
v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court